Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on July 2, 2019.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2020 was considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

s 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,720,752.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 

Instant application				Patent (‘752)
1. A method, comprising: replicating write requests targeting a first node to a second node; and resynchronizing the first node with replicated data, tracked by the second node in a log, written to the second node and yet to be written to the first node, wherein during the resynchronizing a first write operation is executed upon the first node and the second node based upon the first write operation targeting a synchronized region of a data structure at which resynchronization of replicated data is complete.
Claim 1).  A method, comprising: identifying, by a processing component, information, of a write request, to write to a first cluster and a second cluster, wherein the write request targets the first cluster and is replicated as a replicated write request to the second cluster; determining that a failure event has occurred resulting in unsynchronized information between the first cluster and the second cluster, the unsynchronized information comprising dirty region information; and performing a resynchronization operation to synchronize the unsynchronized information between the first cluster and the second cluster based on log information in a dirty region log for the dirty region information, wherein the dirty region log is used by the resynchronization operation to synchronize replicated data, successfully written to the second cluster by the replicated write request, from the second cluster to the first cluster where the write request was not successfully completed at the first cluster. 
13. A computer-readable storage medium comprising instructions that, when executed by processing circuitry, enable the processing circuitry to: replicate write requests targeting a first node to a second node; and resynchronize the first node with replicated data, tracked by the second node in a log, written to the second node and yet to be written to the first node, wherein during the resynchronizing a first write operation is executed upon the first node and the second node based upon the first write operation targeting a synchronized region of a data 


Claim 16). A computing device, comprising: a memory containing computer-readable storage medium having stored thereon instructions for performing a method; and a processor unit coupled with the memory, the processor unit configured to execute the instructions to cause the processor unit to: identify information, of a write request, to write to a first cluster and a second cluster, wherein the write request targets the first cluster and is replicated as a replicated write request to the second cluster; determine that a failure event has occurred resulting in unsynchronized information between the first cluster and the second cluster, the unsynchronized information comprising dirty region information received by a clustered system; and perform a resynchronization operation to synchronize the unsynchronized information between the first cluster and the second cluster based on log information in a dirty region log for the dirty region information, wherein the dirty region log is used by the resynchronization operation to synchronize replicated data, successfully written to the second cluster by the replicated write request, from the second cluster to the first cluster where the write request was not successfully completed at the first cluster.  






After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 9,720,752.  While claims 1-20 of the instant application is slightly broader than claims 1-
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Arts Made of Record
Prior art issued to Taylor et al. (U.S. Patent No. 6,823,349) a method and system for synchronizing a plurality of data images in a computer system, includes a primary image and at least one secondary image which are synchronized. A host computer issues write requests to a primary image site which is also transmitted to a secondary image site. Writing to the primary image and the secondary image at the primary image site and secondary site is conducted simultaneously. If a failure to write to the secondary image occurs, a fracture log is created which is a bitmap representative of changed regions in the primary image at the primary image site in response to the write request. When writing to the secondary image is restored, the log can be used to synchronize the primary image and the secondary image (Abstract). 
Prior art issued to Parker (U.S. Patent No. 6,289,357) discloses a method of automatically synchronizing a database with a backup database. The method automatically detects whether the backup database has fallen out of sync with the 

Reasons Of Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly suggest resynchronizing the first node with replicated data, tracked by the second node in a log, written to the second node and yet to be written to the first node, wherein during the resynchronizing a first write operation is executed upon the first node and the second node based upon the first write operation targeting a synchronized region of a data structure at which resynchronization of replicated data is complete, as recited in independent claim 1 and substantially similar to independent claims 13 and 19.
Thus prior art of record  neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 12, 2022